
	

116 HR 1921 : Ocean Acidification Innovation Act of 2019
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1921
		IN THE SENATE OF THE UNITED STATES
		June 10, 2019Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize Federal agencies to establish prize competitions for innovation or adaptation
			 management development relating to ocean acidification.
	
	
 1.Short titleThis Act may be cited as the Ocean Acidification Innovation Act of 2019. 2.Prize competitionsSection 12404 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703) is amended by adding at the end the following:
			
				(d)Prize competitions
 (1)In GeneralAny Federal agency with a representative serving on the interagency working group established under this section may, either individually or in cooperation with one or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719). An agency seeking to carry out such a program shall carry out such program in coordination with the chair of such interagency working group.
 (2)PurposesAny prize competition carried out under this subsection shall be for the purpose of stimulating innovation to advance our Nation’s ability to understand, research, or monitor ocean acidification or its impacts, or to develop management or adaptation options for responding to ocean acidification.
 (3)Priority programsPriority shall be given to establishing programs under this section that address communities, environments, or industries that are in distress due to the impacts of ocean acidification, including—
 (A)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship;
 (B)the development of adaptation options to alleviate economic harm and job loss caused by ocean acidification;
 (C)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and
 (D)the development of adaptation and management options for impacted shellfish industries.. 3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives June 5, 2019.Cheryl L. Johnson,Clerk
